FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KARMJIT SINGH GREWAL,                            No. 11-73331

               Petitioner,                       Agency No. A076-378-504

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Karmjit Singh Grewal, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Grewal’s untimely motion to

reopen because it considered the record and acted within its discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for the relief sought. See Toufighi v. Mukasey, 538 F.3d 988, 995-97 (9th Cir.

2008) (requiring movant to establish prima facie eligibility for relief and discussing

consequences of lack of credibility); Cole v. Holder, 659 F.3d 762, 771 (9th Cir.

2011).

      In light of our conclusion, we do not reach Grewal’s contention regarding a

lack of time limits for filing a motion to reopen to apply for relief under the

Convention Against Torture (“CAT”). See 8 C.F.R. § 1003.2(c)(2). We reject

Grewal’s contention that the agency did not adequately examine his evidence. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not

overcome the presumption that the BIA reviewed the record).

      We lack jurisdiction to consider Grewal’s challenge to the denial of

cancellation of removal based on a claim of exceptional and extremely unusual

hardship. See id. We also lack jurisdiction over Grewal’s unexhausted challenge




                                           2                                      11-73331
to the agency’s failure to consider his eligibility for CAT relief in the underlying

proceedings. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    11-73331